74 F.3d 1230NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kendall H. BREEDLOVE, Plaintiff-Appellant,v.TYSONS MANOR HOMEOWNERS ASSOCIATION;  Sky Bryce Association,Incorporated, Defendants-Appellees.
No. 95-1737.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Kendall H. Breedlove, Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his civil action and denying his motion to vacate the court's dismissal order.  We have reviewed the record and the district court's opinion rendered from the bench and find no reversible error.  Accordingly, we affirm on the reasoning of the district court that Appellant failed to establish that the complaint was served on any Defendant.  However, we modify the district court's order to reflect that the dismissal is without prejudice.  See 28 U.S.C. Sec. 2106 (1988);  Fed.R.Civ.P. 4(c), (m).  We deny Appellant's motion to amend the record on appeal, to file a complete record on appeal, and to appoint a magistrate to examine the record.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED